26. Applicable law in matrimonial matters (
- Before the vote
on behalf of the PPE-DE Group. - Madam President, the oral amendment I want to propose is the following: 'The spouses may agree to designate the law applicable to divorce and legal separation provided that such law is in conformity with the fundamental rights defined in the Treaties and in the Charter of Fundamental Rights of the European Union and the principle of public policy.'
This oral amendment limits the right of the spouses to have the choice of law as provided for in Article 20. I believe that it satisfies the policy of the PPE-DE Group, which wanted to limit the choice of law so as to be in conformity, as we say here, with fundamental rights and also with public policy. So a judge, faced with this application by spouses to apply foreign law, will judge and say that they do not accept that because it is against public policy or fundamental rights.
Madam President, I can accept this amendment because it is self-evident. Of course, the applicable law must conform with the principles of our treaties and the Charter of Fundamental Rights. I have no problem with this amendment.
Is there any opposition to the inclusion of this oral amendment?
I do not see any.
(The oral amendment was accepted)
(IT) Madam President, obviously I do not disagree that human rights and the fundamental rights of the Union must be respected in the choice of law. That is not the issue. The issue is that if the spouses can choose the law - I would point out that the choice of law is an exception in all legal systems - whether this law must be the law of one of the 27 States of the Union or that of any country in the world.
I do not therefore oppose this amendment, but I feel that it cannot preclude the vote on the subsequent amendments of the Group of the European People's Party (Christian Democrats) and European Democrats, which establish that only the law of one of the 27 countries of the Union may be chosen.
(FR) Madam President, it is obvious from this debate that there is still some way to go where this matter is concerned. These issues obviously ought to have been debated in committee. That is why, in compliance with our Rules of Procedure, I am pleased to ask you to refer this report back to the committee.
(The request for referral to committee was rejected)
After the vote on Amendment 32
Madam President, the agreement between the Group of the European People's Party (Christian Democrats) and European Democrats, the Socialist Group in the European Parliament, the Group of the Greens/ European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe was as follows: if we accept this oral amendment from the PPE-DE, all the other PPE-DE amendments will be withdrawn. I expect the PPE-DE to withdraw these amendments.
on behalf of the PPE-DE Group. - (EL) Madam President, it is true that the agreement included this term. Mr Casini was of a different opinion. I believe that the PPE-DE amendments are covered by the oral amendment which I made and which was approved and there is no need to vote on these amendments, which were tabled precisely in order to support the call for the right to be restricted.
Amendments 32 to 37 inclusive have therefore lapsed.
We shall continue, therefore. The groups had something to say.
Before the vote on the legislative resolution
(FR) Madam President, one sometimes has to put one's spectacles on to see if there is an MEP requesting, in terms of the Rules of Procedure, to speak with the Presidency.
As you know, another group may accept the amendments that one group has rejected. Regarding what Mr Casini said, we are not happy. We shall vote on the amendment adopted by the Union for Europe of the Nations Group.
Madam Muscardini, I just said that the amendments had lapsed. Once they have lapsed, I cannot put them to the vote.